Order entered August 21, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00947-CV

                               DONALD G. SKIPPER, Appellant

                                               V.

                                 LISA MARTENSEN, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-18822

                                           ORDER
The Court has before it appellant’s August 7, 2013 motion challenging the order sustaining

contest to inability to pay. The Court GRANTS the motion. See TEX. R. APP. P. 20.1(j)(4). We

ORDER Gary Fitzsimmons, Dallas County District Clerk, and Shantel Beheler, Official Court

Reporter of the 255th Judicial District Court of Dallas County, Texas, to file the clerk’s record

and the court reporter’s record, respectively, in this case within thirty days of the date of this

order, without requiring prepayment of costs. We DIRECT the Clerk of this Court to send a

copy of this order by electronic transmission to Gary Fitzsimmons, Shantel Beheler, appellant,

and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE